Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/28/22 has been entered.
Response to Amendment
2.	Claims 1, 15, 19, 20 have been amended.
Response to Arguments
3.	Applicant’s arguments filed have been considered but are moot based on the new grounds of rejection responsive to the amendments.  Newly cited prior art, Ham, has been incorporated, which teaches leveraging dialogue history in an updated dialogue (abstract).  See art rejection below.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1-11, 13-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ham et al (2021/0065705).

Regarding claim 1 Ham et al (2021/0065705) teaches A method of leveraging a dialogue history of a conversational computing interface to execute an updated dialogue plan (abstract: a method performed by an electronic device, of providing a conversation service includes: receiving an utterance input…interpreting the text based on…the conversation history), the method comprising: 
maintaining an annotated dialogue history of the conversational computing interface, the annotated dialogue history including a plurality of traced steps defining a data-flow including input data used to execute a context-dependent operation and output data recorded from a previous execution of the context-dependent operation (59; 88: user’s conversation history acquired from the database may include, a past utterance input received from the user, a past response message provided to the user, information related to the past utterance input and the past response message, etc; 64: determine a context); 
recognizing an updated dialogue plan including A) a prefix of executable steps matching a subset of the plurality of traced steps including the context-dependent operation, and B) an updated executable step following the prefix and varying from an original suffix of the plurality of traced steps (6: store and use a conversation history for each user in order to accurately analyze a user's utterance input and provide a personalized answer thereto; 
55: when it is determined that the user's past conversation history is needed to interpret the user's utterance, the electronic device 200 may interpret the user's utterance based on the user's past conversation history matched;
[0063] According to an embodiment of the disclosure, when it is determined that a past conversation history and a service usage history are needed to interpret a user's question, the electronic device 200 may generate and output a response message based on a conversation history for the user 10.;
94-97; 98-100;
 - new command/updated dialogue that requires (matches) use of prefix/conversation history to address new/updated request); 
automatically computer-recognizing that the prefix of executable steps of the updated dialogue plan matches the corresponding subset of the plurality of traced steps in the annotated dialogue history (6; 55; 63; 94-97; 98-100); and 
re-using the data-flow from the prefix of traced steps in the annotated dialogue history to automatically supply output data from the context-dependent operation as input data for the updated executable step (6; 55; 63; 94-97; 98-100;
abstract; fig 4A, 4B, 5; 
paragraphs: [0055] For example, as shown in FIG. 1, the electronic device 200 may output a response message “You bought an air conditioner, a TV, and a refrigerator one month ago. Which of the products are you referring to?”, based on a conversation history related to the products that the user 10 purchased via the electronic device 200 one month ago. According to an embodiment of the disclosure, when it is determined that the user's past conversation history is needed to interpret the user's utterance, the electronic device 200 may interpret the user's utterance based on the user's past conversation history matched to a recognized user's face for storage and generate a response message based on an interpretation result
Where Ham teaches receiving new user utterance input, recognizing that the dialogue corresponds to/matches the user’s past stored conversation history, and re-using the information from the past conversation history (data-flow from prefix of traced steps in annotated dialogue history) to interpret and process the current input/updated dialogue to output a response message; and updating and storing the new conversation/dialogue).


Regarding claim 2 Ham teaches The method of claim 1, wherein supplying output data from the context- dependent operation based on the data-flow includes re-using output data recorded from the previous execution (abstract; fig 4A, 4B, 5; paras: 6; 55; 63; 94-97; 98-100
[0063] According to an embodiment of the disclosure, when it is determined that a past conversation history and a service usage history are needed to interpret a user's question, the electronic device 200 may generate and output a response message based on a conversation history for the user 10).  

Regarding claim 3 Ham teaches The method of claim 1, wherein supplying output data from the context- dependent operation based on the data-flow includes supplying generated data having a data type matching the output data recorded from the previous execution (abstract; fig 4A, 4B, 5; paras: 6; 55; 63-64; 94-97; 98-100
[0063] According to an embodiment of the disclosure, when it is determined that a past conversation history and a service usage history are needed to interpret a user's question, the electronic device 200 may generate and output a response message based on a conversation history for the user 10
88: user’s conversation history acquired from the database may include, a past utterance input received from the user, a past response message provided to the user, information related to the past utterance input and the past response message, etc;).  


Regarding claim 4 Ham teaches The method of claim 1, wherein supplying output data from the context- dependent operation based on the data-flow includes supplying an error value indicating a missing input data value (52; [0063] According to an embodiment of the disclosure, when it is determined that a past conversation history and a service usage history are needed to interpret a user's question, the electronic device 200 may generate and output a response message based on a conversation history for the user 10; temporal expressions: 95, 99).  

Regarding claim 5 Ham teaches The method of claim 1, wherein the updated dialogue plan is an edit of the annotated dialogue history, the method further comprising automatically annotating the updated executable step with a traced step defining a data-flow for the updated executable step ([0115] After ending the conversational service, the electronic device 200 may update information about a user's conversation history in the first database 510 in such a manner as to add information about a history of conversations performed during the session (operation S560).).  

Regarding claim 6 Ham teaches The method of claim 1, wherein the annotated dialogue history is a training example dialogue for a previous system version of the conversational computing interface, and the updated dialogue plan is an automatic update of the annotated dialogue history to a subsequent, different system version (95; 99; 115 update – still allowing for use of past conversation history at current time).  

Regarding claim 7 Ham teaches The method of claim 6, wherein the annotated dialogue history is one of a plurality of annotated dialogue histories in a training set, the method further comprising automatically updating the plurality of annotated dialogue histories from the previous system version to the subsequent system version (115 update; 125 conversation history, first database, second database).  

Regarding claim 8 Ham teaches The method of claim 1, wherein the annotated dialogue history represents a conversation with a user, and the updated dialogue plan is generated responsive to a new utterance by the user, including automatically computer-recognizing a user intent of the new utterance, and automatically generating the updated executable step responsive to the user intent of the new utterance
([0063] According to an embodiment of the disclosure, when it is determined that a past conversation history and a service usage history are needed to interpret a user's question, the electronic device 200 may generate and output a response message based on a conversation history for the user 10;
[0115] After ending the conversational service, the electronic device 200 may update information about a user's conversation history in the first database 510 in such a manner as to add information about a history of conversations performed during the session (operation S560).  


Regarding claim 9 Ham teaches The method of claim 8, further comprising responding to a plurality of different user utterances, wherein responding to each user utterance includes recognizing an additional updated executable step, and re-using a previously recorded data-flow to supply input data to the additional updated executable step ([0063] According to an embodiment of the disclosure, when it is determined that a past conversation history and a service usage history are needed to interpret a user's question, the electronic device 200 may generate and output a response message based on a conversation history for the user 10;).  


Regarding claim 10 Ham teaches The method of claim 1, wherein the context-dependent operation includes a computer operation causing one of a pre-defined plurality of non-repeatable side-effects (64: context related to a time; 88: user’s conversation history acquired from database; 94; 98;
101: electronic device may need to shorten the time required to generate a response message).  

Regarding claim 11 Ham teaches The method of claim 1, wherein the context-dependent operation includes a computer operation that depends on input data that is variably unobtainable depending on context (64: electronic device may receive the user’s utterance input and determine a context related to a time contained in the utterance input
52; 95; 99 temporal expressions).  





Regarding claim 13 Ham teaches The method of claim 1, wherein automatically computer-recognizing that the prefix of executable steps of the updated dialogue plan matches the corresponding prefix of traced steps in the annotated dialogue history includes aligning a first graph corresponding to the annotated dialogue history to a second graph corresponding to the updated dialogue plan (55 user’s past conversation history is needed to interpret user’s utterance; 97 -– understanding current input and recognizing it corresponds to past conversation; where graph could just be any representation/listing of conversation input/output (ordering of data dependencies between traced steps)).  

Regarding claim 14 Ham teaches The method of claim 13, wherein the graph corresponding to the annotated dialogue history is based on a partial ordering of data dependencies between traced steps of the annotated dialogue history (55; 97 -– understanding current input and recognizing it corresponds to past conversation; where graph could just be any representation/listing of conversation input/output (ordering of data dependencies between traced steps)).  

Regarding claim 15 Ham teaches The method of claim 1, wherein automatically computer- recognizing that the prefix of executable steps of the updated dialogue plan matches the corresponding prefix of traced steps in the annotated dialogue history includes matching data-flow of a step in the annotated dialogue history and a corresponding step in the updated dialogue plan, and wherein the updated dialogue plan is saved as a branching dialogue including the updated executable step branching from an already-saved subset of the plurality of traced steps ([0115] After ending the conversational service, the electronic device 200 may update information about a user's conversation history in the first database 510 in such a manner as to add information about a history of conversations performed during the session (operation S560).).  


Regarding claim 16 Ham teaches The method of claim 15, wherein the matching data-flow includes an input or output data value (88: user’s conversation history acquired from the database may include, a past utterance input received from the user, a past response message provided to the user, information related to the past utterance input and the past response message, etc – comparing current input to conversation history).  

Regarding claim 17 Ham teaches The method of claim 15, wherein the matching data-flow includes an input or output data type (88: user’s conversation history acquired from the database may include, a past utterance input received from the user, a past response message provided to the user, information related to the past utterance input and the past response message, etc).  

Regarding claim 18 Ham teaches The method of claim 15, wherein the matching data-flow includes a user intent corresponding to an input or output datum (88: user’s conversation history acquired from the database may include, a past utterance input received from the user, a past response message provided to the user, information related to the past utterance input and the past response message, etc).  


Regarding claim 19 Ham teaches A method of updating training data of a conversational computing interface (abstract: a method performed by an electronic device, of providing a conversation service includes: receiving an utterance input…interpreting the text based on…the conversation history; 221: training process), the method comprising: 
maintaining a training set including a plurality of different training example dialogues of the conversational computing interface, wherein each training example dialogue of the plurality of different training example dialogues includes a plurality of traced steps defining a data-flow including input data used to execute a context-dependent operation and output data recorded from a previous execution of the context-dependent operation (59; 88: user’s conversation history acquired from the database may include, a past utterance input received from the user, a past response message provided to the user, information related to the past utterance input and the past response message, etc; 64: determine a context; 125 conversation history, first database, second database); 
for each training example dialogue of the plurality of different training example dialogues: 
recognizing an updated dialogue plan based on an update of the training example dialogue from a previous system version to a subsequent system version, wherein the updated dialogue plan includes A) a prefix of executable steps matching a subset of the plurality of traced steps including the context-dependent operation in the training example dialogue and an updated executable step following the prefix, and varying from an original suffix of the plurality of traced steps(6: store and use a conversation history for each user in order to accurately analyze a user's utterance input and provide a personalized answer thereto; 
55: when it is determined that the user's past conversation history is needed to interpret the user's utterance, the electronic device 200 may interpret the user's utterance based on the user's past conversation history matched;
[0063] According to an embodiment of the disclosure, when it is determined that a past conversation history and a service usage history are needed to interpret a user's question, the electronic device 200 may generate and output a response message based on a conversation history for the user 10.;
94-97; 98-100;
[0115] After ending the conversational service, the electronic device 200 may update information about a user's conversation history in the first database 510 in such a manner as to add information about a history of conversations performed during the session (operation S560)
 - new command/updated dialogue that requires (matches) use of prefix/conversation history to address new/updated request); and 
automatically annotating the updated executable step with an updated traced step defining a data-flow for the updated executable step that re-uses the data-flow from the prefix of traced steps in the training example dialogue to automatically supply output data from the context- dependent operation as input data for the updated executable step (abstract; fig 4A, 4B, 5; 
6; 55; 63; 94-97; 98-100;
[0115] After ending the conversational service, the electronic device 200 may update information about a user's conversation history in the first database 510 in such a manner as to add information about a history of conversations performed during the session (operation S560)).  
Rejected for similar rationale and reasoning as claim 1, where the current limitations appear to use language that demonstrates the dialogue history used as training data and is taught by the art of record.


Regarding claim 20 Ham teaches A method of re-executing a dialogue plan of a conversational computing interface to respond to an utterance (abstract: a method performed by an electronic device, of providing a conversation service includes: receiving an utterance input…interpreting the text based on…the conversation history), the method comprising: 
maintaining an annotated dialogue history of the conversational computing interface, the annotated dialogue history including a plurality of traced steps defining a data-flow including input data used to execute a context-dependent operation and output data recorded from a previous execution of the context-dependent operation (59; 88: user’s conversation history acquired from the database may include, a past utterance input received from the user, a past response message provided to the user, information related to the past utterance input and the past response message, etc; 64: determine a context); 
responsive to receiving a user utterance, automatically computer-recognizing a user intent of the user utterance ([0064] The electronic device 200 may receive the user's utterance input and determine a context related to a time contained in the utterance input. The context related to the time contained in the utterance input may refer, for example, to information related to the time necessary for generating a response according to a user's intention included in the utterance input.); 
automatically generating an updated dialogue plan including A) a prefix of executable steps matching a subset of the plurality of traced steps including the context-dependent operation, and B) an updated executable step based on the user intent of the user utterance, the updated executable step following the prefix and varying from an original suffix of the plurality of traced steps (6: store and use a conversation history for each user in order to accurately analyze a user's utterance input and provide a personalized answer thereto; 
55: when it is determined that the user's past conversation history is needed to interpret the user's utterance, the electronic device 200 may interpret the user's utterance based on the user's past conversation history matched;
[0063] According to an embodiment of the disclosure, when it is determined that a past conversation history and a service usage history are needed to interpret a user's question, the electronic device 200 may generate and output a response message based on a conversation history for the user 10.;
94-97; 98-100); 
automatically computer-recognizing that the prefix of executable steps of the updated dialogue plan matches the corresponding subset of the plurality of traced steps in the annotated dialogue history (6; 55; 63; 94-97; 98-100); and
re-using the data-flow from the prefix of traced steps in the annotated dialogue history to automatically supply output data from the context-dependent operation as input data for the updated executable step (6; 55; 63; 94-97; 98-100;
abstract; fig 4A, 4B, 5; 
paragraphs: [0055] For example, as shown in FIG. 1, the electronic device 200 may output a response message “You bought an air conditioner, a TV, and a refrigerator one month ago. Which of the products are you referring to?”, based on a conversation history related to the products that the user 10 purchased via the electronic device 200 one month ago. According to an embodiment of the disclosure, when it is determined that the user's past conversation history is needed to interpret the user's utterance, the electronic device 200 may interpret the user's utterance based on the user's past conversation history matched to a recognized user's face for storage and generate a response message based on an interpretation result).
Recites limitations similar to claim 1 and is rejected for similar rationale and reasoning (where the claim includes additional utterance language).


Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ham in view of Koukoumidis et al (11,086,858).

Regarding claim 12 Ham does not specifically teach where Koukoumidis teaches The method of claim 1, wherein the context-dependent operation includes a computer operation having a computational expense exceeding a predefined threshold (col 26 l. 27- l. 60 - processing queries by determining computational expense/processing load).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Koukoumidis to ensure queries are processed and responses are generated efficiently and based on computer specifications.
Ham already teaches
(0064): Accordingly, the electronic device 200 may reduce the amount of time required to interpret the user's question and provide an appropriate response by identifying the context of the conversation based on only selected conversation history information.;
And one could look to Koukoumidis to analyze user’s question based on computational expense, such that when incorporated with Ham could reduce the amount of time (and processing) required to interpret the user's question and provide an appropriate response by identifying the context of the conversation based on only selected conversation history information.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN A ROBERTS whose telephone number is (571)270-7541.  The examiner can normally be reached Monday-Friday 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on 571-272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAUN ROBERTS/
Primary Examiner, Art Unit 2655